— Judgment, Supreme Court, New York County (Alvin Schlesinger, J., at suppression hearing and plea; Clifford Scott, J., at sentence), rendered July 10, 1991, convicting defendant, upon his plea of guilty, of attempted burglary in the second degree, and sentencing him to a prison term of 2 to 4 years, unanimously affirmed.
Contrary to defendant’s contention, his statements were not the product of custodial interrogation. Defendant, who with his accomplice had been handcuffed, spoke up upon hearing a police officer question the superintendent as to whether defendant was on the premises with his permission. Defendant was not induced or provoked into challenging the superintendent’s account. Concur — Murphy, P. J., Carro, Kupferman, Asch and Kassal, JJ.